ON PETITION EOR REHEARING.
Potter, Ghiee Justice.
The defendant in error has filed a petition for rehearing, again insisting that the execution of the power of attorney, referred to in the evidence and considered in the previous opinion, should be held to estop the plaintiff in error from claiming title to or right of possession of the premises in controversy. For the reasons stated in our former opinion, we are clearly satisfied that the point is not well taken. If the facts when fully brought out are sufficient to constitute an estoppel, a new trial will afford an opportunity to establish it. It is sufficient to say that enough was not brought out upon the former trial to authorize this court to hold that the plaintiff in error is estopped, in view of the fact that the limited evidence as to the power of attorney was *387neither considered by the court nor submitted to the jury upon the theory of estoppel, but was evidently regarded as showing a consent to the sale of property supposed to belong to the estate of the decedent.
The case was confessedly tried and decided in the lower court upon the erroneous theory that the plaintiff in error was bound and concluded by the probate proceedings and the administrator’s sale, the order for such sale not having been appealed from, reversed or set aside.
Motion for rehearing will lie denied.
JBrard, J., and VaN Orsdel, J., concur.